  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 1 of 9 PageID #: 82




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF MISSOURI
                              SOUTHEAST DIVISION


ERICA LEE CAMP,                                 )
                                                )
                        Plaintiff,              )
                                                )
                vs.                             )       Case No.
                                                )
                                                )
FCA US LLC                                      )
                                                )
                        Defendant.              )       Jury Trial Demanded



                         NOTICE OF REMOVAL OF CIVIL ACTION

        Defendant FCA US LLC (hereinafter “FCA US”), pursuant to 28 U.S.C. §§ 1441 and

1446, hereby files its Notice of Removal of this case from the Circuit Court of Cape Girardeau

County, Missouri, to the United States District Court for the Eastern District of Missouri,

Southeast Division. The grounds for removal are as follows:

                                     REMOVAL STANDARD

        1.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant . . . to the district court of the United States for the district and division embracing the

place where such action is pending.”

        2.      Under 28 U.S.C. § 1332(a)(1), federal courts have original jurisdiction over any

civil action “where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States[.]”
  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 2 of 9 PageID #: 83




       3.      “[A] corporation shall be deemed to be a citizen of every State and foreign state

by which it has been incorporated and of the State or foreign state where it has its principal place

of business . . .” 28 U.S.C. § 1332(c)(1).

       4.      The United States District Court for the Southeastern District of Missouri is the

“district and division” for actions removed from the Circuit Court of Cape Girardeau County,

Missouri pursuant to 28 U.S.C. §§ 94(a), 1446(b).

       5.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, copies of all “process,

pleadings, and orders” served upon FCA US from the State Court Action and a complete copy of

the current state court docket sheet are attached hereto as “Exhibit A.”

                                     THE REMOVED CASE

       6.      On August 14, 2020, Plaintiff filed a personal injury action against FCA US in the

Circuit Court of Cape Girardeau County, Missouri. The action is styled as Erica Camp v. FCA

US LLC., Case No. 20CG-CC00254.

       7.      Plaintiff brings claims against FCA US for negligence and strict products liability.

See Plaintiff’s Petition for Damages (“Petition”), Count I-II, attached hereto as “Exhibit B.”

                                    REMOVAL IS TIMELY

       8.      On September 15, 2020, FCA US was served with a Summons and a copy of

Plaintiff’s Petition for Damages. See Plaintiff’s Petition for Damages, Ex. B.

       9.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely, as it has been

filed with this Court within thirty (30) days after FCA US’s receipt of Plaintiff’s Petition for

Damages. See 28 U.S.C. § 1446(b)(1) (“The notice of removal of a civil action or proceeding

shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a




                                               -2-
  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 3 of 9 PageID #: 84




copy of the initial pleading setting forth the claim for relief upon which such action or

proceeding is based...”).

                                      VENUE IS PROPER

       10.     Venue is proper in the United States District Court for the Southeast District of

Missouri because this action is being removed from the Circuit Court of Cape Guardia County,

Missouri. The United States District Court for the Southeastern District of Missouri is the

“district and division” for actions removed from the Circuit Court of Cape Girardeau County,

Missouri. See 28 U.S.C. §§ 105(b)(5), 1446(a).

             DIVERSITY OF CITIZENSHIP EXISTS BETWEEN THE PARTIES

       11.     This is a civil action that falls under the Court’s original jurisdiction under

28 U.S.C. § 1332 (diversity of citizenship) and is one that may be removed to this Court based

on diversity of citizenship under 28 U.S.C. §§ 1441 and 1446.

       12.     According to Plaintiff’s Petition for Damages, Plaintiff is a citizen of the State of

Missouri. See Plaintiff’s Petition for Damages at ¶ 1, Ex. B.

       13.     FCA US is a Delaware limited liability company with its principal place of

business in the State of Michigan. FCA US LLC’s sole member is FCA North America Holdings

LLC, a Delaware limited liability company with its principal place of business in the State of

Michigan. FCA North America Holdings LLC’s sole member is FCA Holdco B.V., a

Netherlands limited liability company with its principal place of business in London, UK. FCA

Holdco B.V.’s sole member is Fiat Chrysler Automobiles N.V., a publicly traded corporation

organized and existing under the laws of The Netherlands with its principal place of business in

London, United Kingdom. Accordingly, FCA US LLC is a citizen of Delaware and Michigan




                                               -3-
  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 4 of 9 PageID #: 85




and its members are citizens of Delaware, Michigan, the Netherlands and the United Kingdom.

None of the FCA US-related entities are citizens of Missouri.

       14.      Because Plaintiff is a citizen of Missouri and FCA US is not, complete diversity

exists under 28 U.S.C. § 1332.

          THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

       15.      Based on Plaintiff’s Petition allegations, the amount in controversy in this action,

exclusive of interest and costs, exceeds Seventy-Five Thousand dollars ($75,000.00), pursuant to

28 U.S.C. § 1332(a).

       16.      To allege an amount in controversy, a removing defendant may look “at the face

of the complaint alone.” Mishra v. Coleman Motors, LLC, No. 4:16 CV 01553 PLC, 2017 WL

994868, at *4 (E.D. Mo. Mar. 15, 2017). It is apparent from the face of the Petition for Damages

that Plaintiff seeks recovery of an amount in controversy in excess of $75,000, exclusive of costs

and interest, as supported by the following:

       a) Plaintiff claims a vehicle “traveling at a high rate of speed” struck the passenger side

             of the vehicle in which she was riding as a passenger and that, due to the alleged

             negligence of FCA US and alleged product defect of an FCA US product, her head

             “violently struck the passenger side window and door frame” and then the passenger

             side curtain airbag “aggressively deployed, striking Plaintiff violently in the head.”

             Plaintiff’s Petition for Damages at ¶¶ 8, 10 and 11, Ex. B.

       b) Plaintiff alleges that she suffered “severe and debilitating injuries to the Plaintiffs

             head, neck and body as a whole, including traumatic, permanent injuries to the

             Plaintiff’s brain,” during and immediately following the subject August 15, 2015

             automobile accident. Id. at ¶ 12, Ex. B.



                                                 -4-
  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 5 of 9 PageID #: 86




       c) For her alleged “permanent and severe” injuries, Plaintiff seeks to collect “past

             medical and rehabilitation costs, future medical and rehabilitation costs, loss of

             earnings and impaired earning capacity, loss of enjoyment of life, pain and suffering,

             and emotional distress.” Id. at ¶ 21, including subparts (a)-(f).

       d) Plaintiff filed her lawsuit on August 14, 2020—just one day prior to the expiration of

             the five-year statute of limitations. Thus, it has been five years since Plaintiff’s

             alleged injury and her medical related damages are alleged to be ongoing, severe,

             debilitating, and permanent. Id. at ¶ 23, Ex. B.

       e) Plaintiff seeks “punitive damages against Defendant FCA in an amount sufficient to

             punish Defendant FCA for its wrongful conduct and to deter Defendant FCA and

             others similarly situated from future similar conduct.” Id. at ¶ 23, Ex. B.

       17.      Plaintiff has not yet provided a demand sum of total damages she is seeking. Yet,

again, Plaintiff claims five years post-accident that her injuries are severe, debilitating, and

permanent. Id. at ¶¶ 12 and 21, Ex. B. FCA US does not concede the validity of Plaintiff’s

allegations. However, if assumed true, Plaintiff’s allegations and claimed damages indicate on

their face an amount in controversy in excess of $75,000. Mishra, 2017 WL 994868, at *4. See

also, Quinn v. Kimble, 228 F. Supp. 2d 1038, 1041 (E.D. Mo. 2002) (finding that a jury could

award more than $75,000 “given that plaintiffs suffered head, neck, and back injuries; incurred

medical expenses and will incur further such expenses; have permanent, progressive, and

disabling injuries” and alleged lost wages); Armour v. Schneider Nat’l Carriers, Inc., No. 4:16

CV 1328 JCH, 2016 WL 5470466, at *2 (E.D. Mo. Sept. 29, 2016) (amount in controversy

satisfied when plaintiff alleged “severe pain and injury” and past and future costs of “necessary

medical care, services, and treatment.”); Allmon v. Walgreens Co., No. 4:09 CV 1151 DDN,



                                                  -5-
  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 6 of 9 PageID #: 87




2010 WL 1292172, at *1 (E.D. Mo. Apr. 5, 2010) (amount in controversy requirement was

satisfied where plaintiff alleged “extreme weight loss, stunted growth, menstrual problems,

ovarian cysts, and diabetes”); Hickerson v. Enterprise Leasing Company of Georgia, LLC, 818

Fed.Appx. 880, 884 (11th Cir. 2020) (analyzing amount in controversy and holding “[f]rom the

alleged traumatic brain injuries alone, the district court could reasonably infer or deduce that the

cost of treatment would satisfy the jurisdictional amount.”).

       18.     Plaintiff also requests punitive damages against FCA US, see Pet. at ¶ 23, which

are included in the amount in controversy. See Bell v. Preferred Life Assurance Soc’y, 320 U.S.

238, 240 (1943) (“Where both actual and punitive damages are recoverable under a complaint

each must be considered to the extent claimed in determining [the] jurisdictional amount.”);

Visintine v. Saab Auto. A.B., 891 F.Supp. 496, 497 (E.D. Mo. 1995) (holding that punitive

damages are considered when determining the amount-in-controversy.).

       19.     Due to the alleged severity of Plaintiff’s alleged injuries (including a claim for

permanent traumatic brain injury) along with her alleged past and future medical costs, past and

future rehabilitation costs, past and future lost wages, emotional distress, pain and suffering, and

request for punitive damages in relation to Plaintiff’s claims, it is clear from the face of the

Complaint that the amount in controversy exceeds $75,000 exclusive of interest and costs.

       20.     Because the parties are of diverse citizenship and the amount in controversy

exceeds $75,000 exclusive of interest and costs, the United States District Court has original

diversity jurisdiction over this action. 28 U.S.C. § 1332(a)(1). Removal is, therefore, proper

under 28 U.S.C. § 1441(b).

       21.     Accordingly, FCA US has complied with all conditions precedent to removal.

Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, copies of the Summons and Plaintiff’s



                                               -6-
     Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 7 of 9 PageID #: 88




Petition for Damages served on FCA US along with a copy of the state court docket sheet are

attached hereto as Exhibit A, which includes all the process, pleadings, and orders served upon

FCA US in this action.

         22.   Notice of the filing of this Notice of Removal shall be provided to counsel for

Plaintiff, and a copy of this Notice of Removal shall be filed with the Clerk of the Circuit Court

of Cape Girardeau County, Missouri pursuant to 28 U.S.C. § 1446(d), attached hereto as Exhibit

C.

         23.   Pursuant to this Court’s Local Rules, a full and complete Civil Cover Sheet is

attached hereto as Exhibit D.

         24.   Pursuant to this Court’s Local Rules, a full and complete Original Filing Form is

attached hereto as Exhibit E.

         25.   Under the provisions of 28 U.S.C. § 1441 and all applicable statutes, with which

FCA US has complied, this action is removed to the United States District Court for the Eastern

District of Missouri.

         26.   FCA US reserves the right to amend or supplement this Notice of Removal, and

reserves all rights and defenses, including those available under Federal Rule of Civil Procedure

12.

         WHEREFORE, FCA US LLC hereby gives notice of the removal of this action from the

Circuit Court of Cape Girardeau County, Missouri to the United States District Court for the

Eastern District of Missouri.



Dated: October 15, 2020                      SHOOK, HARDY & BACON L.L.P.

                                             By: /s/ Chad R. Beashore
                                             Chad R. Beashore, #57915


                                              -7-
Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 8 of 9 PageID #: 89




                                  W. Clark Richardson, #66948
                                  2555 Grand Boulevard
                                  Kansas City, Missouri 64108-2613
                                  Telephone: 816.474.6550
                                  Facsimile: 816.421.5547
                                  cbeashore@shb.com
                                  wrichardson@shb.com

                                  ATTORNEYS FOR DEFENDANT
                                  FCA US LLC




                                    -8-
  Case: 1:20-cv-00220-SNLJ Doc. #: 1 Filed: 10/15/20 Page: 9 of 9 PageID #: 90




                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 15, 2020, a true and correct copy of the foregoing was

served upon the following via the a true and correct copy of the foregoing was served upon the

following via electronic mail and U.S. mail, postage prepaid:


Michael L. Jackson
1028 N. Kingshighway
Cape Girardeau, Missouri 63701
Telephone: 573-803-3176
Email: mlj@mljacksonlaw.com

ATTORNEY FOR PLAINTIFF



                                             /s/ Chad R. Beashore

                                             ATTORNEY FOR DEFENDANT FCA US LLC




                                              -9-
